          Case 1:17-cv-10500-ADB Document 37 Filed 02/26/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


R. ALEXANDER ACOSTA, SECRETARY OF
LABOR, United States Department of Labor,

                       Plaintiff,                       CIVIL ACTION: 1:17-cv-10500-ADB

                        v.

PAPANTONIADIS PIZZA, INC. d/b/a STASH’S
PIZZA; ATHENIAN ENTERPRISES, INC. d/b/a
STASH’S PIZZA; BOSTON PIZZA COMPANY,
LLC; WEYMOUTH PIZZA CO., LLC;
STAVROS “STEVE” PAPANTONIADIS; and
POLYXENY “PAULINA” PAPANTONIADIS

                       Defendants.


                  JOINT MOTION FOR ENTRY OF THE PARTIES’
               CONSENT JUDGMENT AND ORDER (DOCUMENT NO. 36)
       Plaintiff, SECRETARY OF LABOR (“Plaintiff”) and Defendants, PAPANTONIADIS

PIZZA INC. d/b/a STASH’S PIZZA, ATHENIAN ENTERPRISES INC. d/b/a STASH’S PIZZA,

BOSTON PIZZA COMPANY LLC, WEYMOUTH PIZZA CO. LLC, STAVROS “STEVE”

PAPANTONIADIS, and POLYXENY “PAULINA” PAPANTONIADIS (“Defendants”) have
agreed to a stipulated Consent Judgment and Order, which Plaintiff filed this day, February 26,

2019, as Document Number 36. The Parties respectfully request that the Court approve and enter

said Consent Judgment and Order.




                                                1
          Case 1:17-cv-10500-ADB Document 37 Filed 02/26/19 Page 2 of 2




Respectfully submitted,


COUNSEL FOR THE SECRETARY:

 Post Office Address:                      Kate S. O’Scannlain
 U.S. Department of Labor                  Solicitor of Labor
 Office of the Solicitor
 JFK Federal Building, Room E-375          Maia S. Fisher
 Boston, Massachusetts 02203               Regional Solicitor
 TEL: (617) 565-2500
 FAX: (617) 565-2142                       /s/ Scott M. Miller: MA 666509
 miller.scott.m@dol.gov                    Senior Trial Attorney
                                           U.S. Department of Labor
                                           Attorneys for Plaintiff




COUNSEL FOR DEFENDANTS:

/s/ Scott K. Semple_____________
Scott K. Semple, Esq. MA 673229
Davagian Grillo & Semple LLP
365 Boston Post Road, Suite 200
Sudbury, MA 01776
sksemple@dgslawllp.com
TEL: (978) 443-3773
FAX: (978) 443-3777
Attorneys for Defendants




                                       2
